Certiorari to the department of labor and industry to review an award granting plaintiff compensation for the loss of one-half of his index finger. The proof showed plaintiff lost three-quarters of the distal phalange of his index finger, which the commission held amounted to the loss of a phalange, and, under the statute, equal to the loss of one-half of such finger. If Fanning v. W. E. Wood Co., 255 Mich. 618, is to stand as the law, the department of labor and industry was in error in *Page 113 
making this award. The case last above cited correctly states the rule. The reason therefor is that the case does not fall within the schedule of compensation applicable to specific cases fixed by 2 Comp. Laws 1929, § 8426. We cannot enlarge the language of the schedule. We cannot make the statute read, "The loss of a major portion of the first phalange of any finger shall be considered to be equal to the loss of the first phalange and equal to the loss of one-half of such finger." Cases not falling within the language of the specific schedule are governed by the first paragraph of 2 Comp. Laws 1929, § 8426. The award of the department of labor and industry is set aside, and the cause remanded for disposition in accordance herewith.
CLARK, C.J., and McDONALD, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.